Citation Nr: 0426955	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral trench 
foot.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Witness




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Regional Office (RO).

The Board notes that the aforementioned issues were before 
the Board in December 1998 and August 2003.  Each time the 
issues were remanded for additional development.

The issue of entitlement to service connection for bilateral 
trench foot, and the reopened claim of entitlement to 
service connection for a pulmonary disability, are addressed 
in the remand section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1961 rating decision, the RO 
denied service connection for bronchitis and bronchiectasis.

3.  The additional evidence received subsequent to the March 
1961 RO decision, considered in conjunction with the record 
as a whole, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a pulmonary disability.




CONCLUSIONS OF LAW

1.  The unappealed March 1961 rating decision which denied 
service connection for bronchitis and bronchiectasis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2003).

2.  New and material evidence has been received, and the 
claim for service connection for a pulmonary disability is 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant 
of all information and evidence necessary to substantiate 
and complete a claim for VA benefits, as well as the 
development responsibilities of the claimant and of the VA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a 
duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The veteran must also be advised to send any 
additional information and evidence in his possession, 
pertinent to the appeal, to VA.  38 C.F.R. § 3.159 (2003).  
In light of the favorable determination contained herein 
with regard to reopening the claim for service connection 
for a pulmonary disability, additional development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).



Applicable Laws and Regulations

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  In order to establish service 
connection, the evidence must demonstrate that the veteran 
has a current disability, and there must be demonstration of 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  Id.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and bronchiectasis becomes manifested to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

New and Material Evidence

In general, rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence, not 
previously submitted to agency decision-makers, that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim. 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Old Evidence

The evidence of record at the time of the March 1961 rating 
decision included the veteran's service medical records and 
post service VA clinical reports.  The service medical 
records revealed the veteran was hospitalized in July 1943 
for mild, acute bronchitis.  On admission, the veteran 
complained of a cough for the previous three weeks, and 
sputum spotted with blood.  A chest X-ray in July 1943 
showed an increase in density of the lower portions of both 
hilar shadows with a generalized increase in lung markings 
in the right lower lobe.  A diagnosis of mild bronchiectasis 
of the right lower lobe was noted.  It was also opined the 
findings were consistent with a diagnosis of bronchitis.  
Later chest X-rays, including in August 1943, revealed a 
normal bronchogram with lipidol remnants noted.  When seen 
in March 1945, the veteran's complaints included wheezing at 
night.  On examination for separation from service in 
October 1945, physical examination revealed the lungs were 
normal, and a chest X-ray examination was negative.

Post service medical reports of record at the time of the 
March 1961 RO denial included a chest X-ray report dated in 
June 1960 wherein it was noted the veteran had complaints of 
pain in the left lower thorax with cough.  It was noted that 
no evidence of pulmonary pathology was seen.  

The veteran underwent a VA examination in November 1960.  He 
reported that he had noticed an increase in cough and 
production in the previous two years.  He also indicated he 
occasionally noted blood streaked sputum with a hard cough.  
He complained of a feeling of fullness in his chest, and 
indicated that he had chest pain when coughing.  Physical 
examination revealed the chest was symmetrical with equal 
expansion, bilaterally.  The lungs were clear to percussion 
and auscultation.  There were no rales.  There was a very 
slight wheeze on the right, posteriorly, which cleared up 
with a cough.  There was no cough or dyspnea while being 
examined.  It was also noted there was no cyanosis or 
clubbing of the fingernails.  A chest X-ray was negative.  
It was indicated that the presence of bronchiectasis could 
not be ruled out without a bronchography.

VA clinical reports of record at the time of the March 1961 
RO denial revealed the veteran was examined during 
hospitalization, in January 1961, he reported that he had 
been well until a month earlier when he began coughing for 
about 15 to 20 minutes, and coughed up black sputum which 
eventually became blood tinged.  He also complained of 
thoracic back pain.  On physical examination, the chest was 
clear to percussion and auscultation.  A chest X-ray was 
normal.  It was opined that in light of veteran's symptoms, 
and laboratory and X-ray findings, it was felt that a 
bronchographic work-up was not indicated.  The reported 
diagnoses included bronchitis and/or bronchiectasis not 
found.  

By a rating decision in March 1961, the RO denied service 
connection for bronchitis and bronchiectasis on the basis 
that such disabilities were not currently demonstrated.  
Notice of the determination was issued the next month, and 
no appeal was taken from the determination.  As such, that 
determination is final.  38 U.S.C.A. § 7105.

New Evidence

The evidence submitted subsequent to the March 1961 RO 
decision include a clinical report which reflects the 
veteran was hospitalized at the VA medical center in 
December 1960 and had been discharged in February 1961, and 
VA treatment reports dated from 1987 to January 2003.  These 
reports reflect that, when seen in November 1994 and April 
1996, the veteran complained of a cough productive of yellow 
sputum.  In November 1994, the impression was chronic cough.  
In April 1996, the impression was bronchitis.  

Analysis

The evidence of record at the time of the March 1961 RO 
final denial contained evidence of treatment for pulmonary 
complaints and findings in service.  However, there was no 
demonstration of pulmonary disability subsequent to service, 
to include no demonstration of current pulmonary disability 
on the most recent VA examination.  The additional evidence 
received subsequent to the March 1961 RO final denial 
contains demonstration of pulmonary complaints subsequent to 
service, and a clinical diagnosis of bronchitis in April 
1996.  As these documents were not of record at the time of 
the March 1961 RO final denial, they are new.  Moreover, as 
they relate to a fact pertinent to the establishment of 
service connection, not established at the time of the March 
1961 RO final denial, namely post service demonstration of 
current pulmonary disability, they are material and so 
significant, they must be considered in order to decide 
fairly the merits of the claim.


ORDER

As new and material evidence has been received, the claim 
for service connection for a pulmonary disability is 
reopened, and the appeal, to this extent, is granted.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran is also to be advised to send any 
evidence in his possession pertinent to his appeal to the 
VA.  38 C.F.R. § 3.159 (2003).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. § 3.159, and 
Quartuccio, relative to the issue of entitlement to service 
connection for bilateral trench foot, or relative to the 
reopened claim for entitlement to service connection for a 
pulmonary disability.  The VCAA notice letter issued in 
November 2002, while referencing the reopening of service 
connection claims for ulcer disease and a low back 
disability, was not adequate as it did not specifically 
refer to the claims currently at issue.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The record reflects that the veteran was treated for 
bronchitis and bronchiectasis in service.  The record also 
reflects that the veteran has sought post-service treatment 
for symptoms that include coughing and chest pain.  Further, 
in April 1996, the examiner noted that the veteran had 
chronic bronchitis.  The record also reflects that the 
veteran has submitted to pulmonary function testing.  
However, despite these findings, the Board notes the record 
does not contain a clinical opinion as to whether it is at 
least as likely as not that the veteran has a current 
chronic pulmonary disability that is etiologically related 
to service.  Such would be useful in adjudication of the 
claim.

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Ensure that all VCAA notice 
obligations have been satisfied 
specifically with regard to issue of 
service connection for the disabilities 
at issue, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
reopened claim for service connection 
for a pulmonary disability, and his 
claim for service connection for 
bilateral trench foot, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.

2.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a pulmonary 
disability and/or trench foot since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded 
a VA examination by a pulmonary 
specialist, if available, to determine 
the nature and etiology of all current 
lung disabilities.  All necessary tests, 
including a pulmonary function test, 
which includes pre- and post- 
bronchodilator therapy test findings, 
should be performed.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current lung disability that is 
etiologically related to service, 
including the diagnoses of bronchitis 
and bronchiectasis noted in service.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

	4.  Thereafter, the RO should adjudicate 
the reopened claim for service 
connection for a pulmonary disability, 
and if additional pertinent evidence is 
received, readjudicate the issue of 
entitlement to service connection for 
bilateral trench foot.  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.



The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



